Case 1:20-cv-22134-XXXX Document 1 Entered on FLSD Docket 05/21/2020 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                    Case No. ________________

  MIDASCO, LLC, a foreign limited liability
  company,

         Plaintiff,
  vs.

  ODEBRECHT CONSTRUCTION,
  INC., a Florida corporation, LIBERTY MUTUAL
  INSURANCE CO., a foreign corporation, ARCH
  INSURANCE CO., a foreign corporation, and
  THE CONTINENTAL INSURANCE CO., a
  foreign corporation,

        Defendants.
  ________________________________________/

                                            COMPLAINT

         Midasco, LLC (“Midasco”) sues Odebrecht Construction, Inc. (“Odebrecht”), Liberty

  Mutual Insurance Co. (“Liberty Mutual”), Arch Insurance Co. (“Arch”), and The Continental

  Insurance Co. (“Continental”) and states:

                                    GENERAL ALLEGATIONS

         1.      This is an action for damages in excess of Seventy Five Thousand Dollars

  ($75,000.00), exclusive of interest and costs.

         2.      Midasco is a limited liability company authorized to do business in the State of

  Florida. Its sole member is a foreign corporation incorporated in Spain.

         3.      Odebrecht is a Florida corporation, with a principal place of business in Florida,

  authorized to do business in the State of Florida.

         4.      Liberty Mutual is a Massachusetts corporation, with a principal place of business

  in Massachusetts, authorized to do business as a surety in the State of Florida.
Case 1:20-cv-22134-XXXX Document 1 Entered on FLSD Docket 05/21/2020 Page 2 of 6



         5.      Arch is a Missouri corporation, with a principal place of business in New Jersey,

  authorized to do business as a surety in the State of Florida.

         6.      Continental is a Pennsylvania corporation, with a principal place of business in

  Illinois, authorized to do business as a surety in the State of Florida.

         7.      Venue is proper in this court pursuant to Article 5.7 of the Subcontract and 28

  U.S.C. § 1332(a).

         8.      On March 16, 2015, Odebrecht entered into a contract (the “Prime Contract”) with

  the Miami-Dade Expressway Authority to perform the construction of the project known as

  “Design-Build Services for SR 836” located in Miami-Dade County, Florida (the “Project”).

         9.      On December 25, 2015, Midasco entered into a subcontract (the “Subcontract”)

  with Odebrecht to perform a portion of the construction of the Project. A true and correct copy of

  the Subcontract is attached as Exhibit “A.”

         10.     On about March 16, 2015, Liberty Mutual, Arch, and Continental (collectively, the

  “Sureties”) executed and delivered a Design-Build Contract Bond on behalf of Odebrecht for the

  Project. A true and correct copy of the Bond is attached as Exhibit “B.”

         11.     Midasco last performed work on the Project within one (1) year of filing this

  Complaint.

         12.     Midasco met the contractual requirements and/or abided by the parties’ course of

  conduct established throughout the Project in asserting and preserving its claims against

  Odebrecht. All other conditions precedent necessary to maintaining this action have occurred, been

  satisfied, been performed, and/or been waived.




                                                     2
Case 1:20-cv-22134-XXXX Document 1 Entered on FLSD Docket 05/21/2020 Page 3 of 6



                              COUNT I: BREACH OF CONTRACT
                                  AGAINST ODEBRECHT

         13.     Midasco re-alleges the allegations of paragraphs 1 through 12 above.

         14.     Odebrecht had an implied obligation of good faith and fair dealing that it would

  reasonably, fairly, and in good faith administer the Subcontract with Midasco.

         15.     Midasco satisfactorily furnished labor and material necessary for the Project work

  pursuant to the Subcontract and requested by Odebrecht. Such labor and material have been

  incorporated into the Project.

         16.     Amounts are due to Midasco that remain unpaid by Odebrecht on the Project

  including, but not limited to, amounts incurred due to the changed and extra work caused and

  directed by Odebrecht which are owed pursuant to the Subcontract and applicable legal principles.

         17.     Odebrecht breached the Subcontract with Midasco by failing to properly pay

  monies due and owing to Midasco for the labor and materials furnished by Midasco on the Project.

         18.     As a direct result of Odebrecht’s aforesaid breaches, including, but not limited to,

  non-payment of contract monies, owed extra work costs, and owed changed work cost, Midasco

  has suffered damages.

         19.     Although demand has been made and is made again herein, Odebrecht failed and

  refused to pay Midasco the amount owed to Midasco. As a direct and proximate result, Midasco

  has been damaged.

         20.     Midasco has retained the undersigned counsel to prosecute this action and is

  obligated to pay its counsel a reasonable fee. Midasco is entitled to recover its reasonable

  attorneys’ fees and costs pursuant to Article 5.5 of the Subcontract and other applicable law.

         WHEREFORE, Midasco demands judgment for damages against Odebrecht, together with

  costs, fees, and interest, and such other and further relief as the Court deems just and proper.

                                                   3
Case 1:20-cv-22134-XXXX Document 1 Entered on FLSD Docket 05/21/2020 Page 4 of 6



                           COUNT II: ACTION ON PAYMENT BOND
                                    AGAINST SURETIES

         21.     Midasco re-alleges the allegations of paragraphs 1 through 20 above.

         22.     Odebrecht breached its Subcontract with Midasco by failing to properly

  compensate Midasco. Such breach is also a breach by the Sureties under the Bond.

         23.     Midasco has not been compensated in accordance with the terms of the Subcontract,

  the Bond and applicable legal principles for amounts due, including without limitation, payment

  for Project work including owed costs of extra work and owed costs of changed work performed.

         24.     Midasco has been damaged by the Sureties’ breach of the Bond and the non-

  payment of amounts due.

         25.     This action has been timely brought in accordance with Section 255.05, Florida

  Statutes.

         26.     Midasco has retained the undersigned counsel to prosecute this action and is

  obligated to pay its counsel a reasonable fee. Midasco is entitled to recover its reasonable

  attorneys’ fees and costs pursuant to Article 5.5 of the Subcontract, Sections 627.756 and 255.05,

  Florida Statutes, and other applicable law.

         WHEREFORE, Midasco demands judgment for damages against Liberty Mutual

  Insurance Co., Arch Insurance Co., and The Continental Insurance Co. based on the Bond, together

  with attorneys’ fees, interest, and costs, and such other and further relief as the Court deems just

  and proper.

                                COUNT III: QUANTUM MERUIT
                                   AGAINST ODEBRECHT

         27.     Midasco adopts the allegations of paragraphs 1 through 8, 11, and 12 above.




                                                   4
Case 1:20-cv-22134-XXXX Document 1 Entered on FLSD Docket 05/21/2020 Page 5 of 6



          28.        At the request of Odebrecht, Midasco furnished and provided labor and materials

  for the Project. Odebrecht assented to and received the labor and materials provided by Midasco

  for the Project.

          29.        Midasco conferred a benefit upon Odebrecht by furnishing labor and materials

  under circumstances where, in the ordinary course of common affairs, a reasonable person

  receiving such a benefit normally would expect to pay for it. Midasco expected to be paid for the

  labor and materials provided by it to Odebrecht, and Odebrecht was aware of such expectation.

          30.        Odebrecht voluntarily accepted and retained the benefit of Midasco’s labor and

  materials but has failed and refused to pay Midasco the value thereof.

          31.        Should Midasco be unable to fully recover in an action at law in Count I of this

  Complaint, then Midasco is left without an adequate remedy at law.

          WHEREFORE, Midasco demands judgment against Odebrecht for the value of the labor

  and materials supplied by Midasco for the Project, together with interest and costs incurred, as

  well as such other and further relief as the Court deems just and proper.

                                 COUNT IV: UNJUST ENRICHMENT
                                     AGAINST ODEBRECHT

          32.        Midasco -alleges the allegations of paragraphs 1 through 8, 11, and 12 above.

          33.        At the request of Odebrecht, and for Odebrecht’s use and benefit, Midasco provided

  labor and materials to Odebrecht for the Project. Odebrecht knowingly and voluntarily accepted

  Midasco’s labor and material.

          34.        The value of all the labor and materials furnished to Odebrecht by Midasco has not

  been paid by Odebrecht. Despite demands for payment which demand is made again herein,

  Odebrecht has failed and refused to compensate Midasco for the value of the labor and materials.




                                                     5
Case 1:20-cv-22134-XXXX Document 1 Entered on FLSD Docket 05/21/2020 Page 6 of 6



         35.     It would be inequitable for Odebrecht to retain the benefit of the labor and materials

  provided by Midasco without Odebrecht paying for the value of the benefit conferred.

         36.     Should Midasco be unable to fully recover in an action at law on Count I above,

  then Midasco is left without an adequate remedy at law.

         WHEREFORE, Midasco demands judgment against Odebrecht for the reasonable value of

  the benefits supplied by Midasco to the Project, together with interest and costs incurred, as well

  as such other and further relief as the Court deems just and proper.

         DATED this 21st day of May, 2020.

                                                Respectfully submitted,


                                                /s/ Joseph W. Lawrence, II
                                                Joseph W. Lawrence, II
                                                Florida Bar No.: 211303
                                                Mike Piscitelli
                                                Florida Bar No. 364967
                                                Vezina, Lawrence & Piscitelli, P.A.
                                                350 East Las Olas Blvd., Suite 1130
                                                Fort Lauderdale, FL 33301
                                                Telephone: 954-728-1270
                                                Facsimile: 954-728-1271
                                                jlawrence@vlplaw.com (primary)
                                                mpiscitelli@vlplaw.com (primary)
                                                ealvarado@vlplaw.com (secondary)
                                                kmcfadden@vlplaw.com (secondary)
                                                Attorneys for Midasco, LLC




                                                   6
